Exhibit 99.1 Mercantile Bank Corporation Reports Strong Second Quarter 2015 Results Sustained strength in core profitability and loan originations support 2015 outlook GRAND RAPIDS, Mich., July 21, 5 – Mercantile Bank Corporation (NASDAQ: MBWM) ("Mercantile") reported net income of $6.6 million, or $0.39 per diluted share, for the second quarter of 2015, compared with net income of $1.5 million, or $0.13 per diluted share, for the prior-year period. The second quarter of 2014 results included $3.5 million in pre-tax merger-related costs, which amounted to $2.4 million after tax, or $0.21 per share. Excluding these costs, adjusted net income in the year-ago quarter was $3.9 million and adjusted earnings per diluted share was $0.34. The year-ago second quarter included the consolidated results of Firstbank Corporation (“Firstbank”) for June only. Second quarter 2015 highlights: ● Core profitability remains strong ● Net interest margin remains stable and robust ● Significant increase in mortgage banking income ● New commercial term loan originations of approximately $120 million ● Commercial loan pipeline remains strong ● Significant reduction in nonperforming assets ● Volume of loans past due 30- to 89-days remains low ● Approximately 463,000 shares repurchased during the first six months of 2015 ● Capital ratios remain strong “Mercantile continued its strong 2015 performance with a healthy quarter that reflects sustained strength in core profitability and our position as a leader in our markets,” said Michael Price, Chairman and Chief Executive Officer of Mercantile. “Our sound balance sheet and earnings performance, along with our success in fostering new customer relationships, gives us confidence that the strong performance in the first half of 2015 will extend into the remainder of the year.” Operating Results Total revenue, which consists of net interest income and noninterest income, was $29.1 million during the second quarter of 2015, up $11.2 million or 62.9 percent from the prior-year second quarter. Net interest income during the second quarter of 2015 was $25.0 million, up $9.5 million or 61.0 percent from the second quarter of 2014, reflecting an increase in average earning assets of 52.2 percent and an increased net interest margin. The net interest margin was 3.83 percent in the second quarter of 2015, up from 3.62 percent in the second quarter of 2014. The increase in the net interest margin was due to a decline in the cost of funds, in large part reflecting Firstbank’s lower-cost deposit base. Compared to the first quarter of 2015, the yield on total earning assets remained virtually unchanged despite the continuing low interest rate environment and competitive pressure on loan yields. The yield on total earning assets remained relatively stable as earning assets were shifted out of low-yielding securities and overnight funds into the higher-yielding loan portfolio, capitalizing on an opportunity presented by the merger with Firstbank. Average loans represented about 81 percent of average earning assets during the second quarter of 2015, up from approximately 80 percent during the first quarter of 2015, and management believes that Mercantile has further opportunity to improve the earning asset mix. As expected, net interest income and the net interest margin were affected during the second quarter of 2015 by purchase accounting accretion and amortization entries associated with the fair value measurements recorded effective June 1, 2014. An increase of $1.5 million in interest income on loans and a decrease of $0.6 million in interest expense on deposits and FHLB advances were recorded during the second quarter of 2015. In addition, an increase in interest expense on subordinated debentures totaling $0.2 million was recorded. Mercantile expects to continue to record adjustments in interest income on loans and interest expense on subordinated debentures in future periods; however, the adjustments to interest expense on deposits and FHLB advances will no longer occur after July of 2015 in accordance with our fair value measurements at the time of the merger. It is anticipated that the resulting increase in interest expense will negatively affect the net interest margin by approximately eight to ten basis points after July 31, 2015. Mercantile expects to partially mitigate this negative impact by continuing to reallocate the earning asset mix by investing excess lower-yielding overnight funds and cash flows from lower-yielding investments into higher-yielding loans. Noninterest income during the second quarter of 2015 was $4.0 million, up $1.7 million or 75.7 percent from the prior-year second quarter. Substantially all categories of fee income were higher in the current-year second quarter compared to the respective 2014 period as a result of the merger, most notably mortgage banking income, credit and debit card income and service charges on accounts. Compared to the first quarter of 2015, mortgage banking income increased approximately 45 percent, primarily reflecting a seasonal increase in purchase activity. Mercantile recorded a negative $0.6 million provision for loan losses during the second quarter of 2015 compared to a negative $0.7 million provision during the respective 2014 period. The negative provisions are the result of several factors, including recoveries of previously charged-off loans, reversals of specific reserves and ongoing loan-rating upgrades as the quality of the loan portfolio continues to improve. Noninterest expense totaled $20.4 million during the second quarter of 2015, up $4.3 million or 26.7 percent from the prior-year second quarter. The increase in noninterest expense was mainly attributable to higher costs necessary to operate the combined company, as second quarter 2014 results included only one month of costs operating as a combined company, but also included merger-related costs of $3.5 million. Mr. Price continued: “We are very pleased with our ability to maintain the stability of our net interest margin in light of industry-wide margin compression. Our ongoing strategic initiative to fund loan growth through reductions in lower-yielding securities and overnight investments should continue to help mitigate the negative impact of competitive loan pricing pressures on our earning asset yield during the remainder of 2015. We have also implemented certain fee enhancement and cost reduction initiatives that should have a positive impact on profitability during future periods.” B alance Sheet Total loans increased $82.6 million, or 4.0 percent, to $2.17 billion in the first half of 2015. Loan growth in the six-month period was at an approximately 8 percent annualized rate. As of June 30, 2015, total assets were $2.88 billion, down $17.4 million or 0.6 percent from December 31, 2014. Compared to June 30, 2014, total assets decreased $3.3 million, or 0.1 percent, and total loans increased $98.4 million, or 4.7 percent. Approximately $120 million and $220 million in new commercial term loans to new and existing borrowers were originated during the second quarter and first six months of 2015, respectively, as ongoing sales and relationship building efforts have led to increased lending opportunities. As of June 30, 2015, unfunded commitments on commercial construction and development loans totaled approximately $125 million; these commitments are expected to be largely funded over the next 12 to 18 months. Robert B. Kaminski, Jr., Mercantile’s Executive Vice President and Chief Operating Officer, noted: “We are very pleased with the level of new loan originations during the second quarter of 2015, continuing the momentum generated during the past few years. Our lending staff has taken advantage of the business opportunities afforded us in our expanded market area by developing new relationships and has continued to meet the credit needs of our existing customers, while maintaining a disciplined approach to loan quality and pricing. Based on the strength of our existing loan pipeline and our continuing focus on building new relationships, we are confident that we will continue to grow the loan portfolio during upcoming periods.” Commercial-related real estate loans continue to comprise a majority of Mercantile’s loan portfolio, representing 55 percent of total loans as of June 30, 2015. Non-owner occupied commercial real estate (“CRE”) loans and owner-occupied CRE loans equaled 28 percent and 19 percent of total loans, respectively, as of June 30, 2015. Commercial and industrial loans represented 29 percent of total loans as of June 30, 2015. As of June 30, 2015, total deposits were $2.28 billion, up $1.9 million from December 31, 2014, and down $24.5 million from June 30, 2014; local deposits were up $41.6 million since year-end 2014 and $27.5 million since June 30, 2014. The decline in total deposits from June 30, 2014, primarily reflects the strategy of reducing wholesale funding enabled by the strong core funding base provided by the merger with Firstbank. Growth in local deposits was primarily driven by new commercial loan relationships. Wholesale funds were $184 million, or approximately 7 percent of total funds, as of June 30, 2015. Asset Quality Nonperforming assets (“NPAs”) at June 30, 2015 were $10.1 million, or 0.4 percent of total assets, compared to $27.9 million, or 1.0 percent of total assets, as of March 31, 2015, and $31.4 million, or 1.1 percent of total assets, as of December 31, 2014. The substantial reduction in NPAs during the second quarter of 2015 was primarily due to the resolution of one commercial loan relationship, which accounted for approximately 76 percent of total NPAs at March 31, 2015. Mercantile and the borrower worked cooperatively to achieve an orderly sale of the company, and while the sale did result in a significant charge-off, the charge-off was less than the amount that had been established as a specific reserve in prior quarters. Net loan charge-offs were $3.9 million during the second quarter of 2015 compared with net loan recoveries of $1.4 million and $0.6 million during the linked quarter and prior-year second quarter, respectively. Of the $4.4 million in gross loan charge-offs recorded during the second quarter of 2015, $4.2 million was related to the commercial loan relationship referenced above. Capital Position Shareholders’ equity totaled $329 million as of June 30, 2015, an increase of $0.8 million from year-end 2014. The Bank’s capital position remains above “well-capitalized” with a total risk-based capital ratio of 13.8 percent as of June 30, 2015, compared to 14.4 percent at December 31, 2014. At June 30, 2015, the Bank had approximately $94 million in excess of the 10.0 percent minimum regulatory threshold required to be considered a “well-capitalized” institution. Mercantile reported 16,571,474 total shares outstanding at June 30, 2015. As part of a $20 million common stock repurchase program announced in January of 2015, Mercantile repurchased approximately 463,000 shares at a weighted average all-in cost per share of $19.67 during the first six months of 2015, representing approximately 46 percent of the authorized program. “It is fair to say that the Mercantile/Firstbank merger assimilation process is complete, and the staff is working together very well as one team focused on common forward-looking strategic goals,” observed Samuel G. Stone, Executive Vice President of Mercantile. “The most important priority right now, as identified in our strategic plan, is to grow revenues profitably from quality customers, leveraging the resources of the combined company. With this in mind and the financial performance that is being achieved this year, I am pleased to look forward to beginning my retirement in January after participating in the strategic planning process this fall.” Mr. Price concluded: “We believe Mercantile is well-positioned to continue its success in future periods. Our 2015 performance thus far is in line with our high expectations and has benefitted from the full realization of cost saves that were expected as a result of our merger with Firstbank. Our margin reflects the realization of balance sheet opportunities brought about by the merger, and the potential for ongoing benefit remains. We will continue to focus on being a premier community bank by developing strong customer relationships and delivering a wide-range of products and services. Based on our strong balance sheet, the earnings momentum generated during the first half of the year, and our continuing efforts to identify new business opportunities, we are optimistic about our ability to further enhance shareholder value.” About Mercantile Bank Corporation Based in Grand Rapids, Michigan, Mercantile Bank Corporation is the bank holding company for Mercantile Bank of Michigan. Mercantile provides banking services to businesses, individuals and governmental units, and differentiates itself on the basis of service quality and the expertise of its banking staff. Mercantile has assets of approximately $2.9 billion and operates 53 banking offices serving communities in central and western Michigan. Mercantile Bank Corporation’s common stock is listed on the NASDAQ Global Select Market under the symbol “MBWM.” Forward-Looking Statements This news release contains comments or information that constitute forward-looking statements (within the meaning of the Private Securities Litigation Reform Act of 1995) that are based on current expectations that involve a number of risks and uncertainties. Actual results may differ materially from the results expressed in forward-looking statements. Factors that might cause such a difference include changes in interest rates and interest rate relationships; demand for products and services; the degree of competition by traditional and nontraditional competitors; changes in banking regulation or actions by bank regulators; changes in tax laws; changes in prices, levies, and assessments; our ability to realize the anticipated benefits of our merger with Firstbank Corporation; our ability to compete in the highly competitive banking and financial services industry; the impact of technological advances; governmental and regulatory policy changes; the outcomes of contingencies; trends in customer behavior as well as their ability to repay loans; changes in local real estate values; changes in the national and local economies; and other factors, including risk factors, disclosed from time to time in filings made by Mercantile with the Securities and Exchange Commission. Mercantile undertakes no obligation to update or clarify forward-looking statements, whether as a result of new information, future events or otherwise. FOR FURTHER INFORMATION: AT MERCANTILE BANK CORPORATION: Michael Price Charles Christmas Chairman and Chief Executive Officer Chief Financial Officer 616-726-1600 616-726-1202 mprice@mercbank.com cchristmas@mercbank.com Mercantile Bank Corporation Second Quarter 2015 Results MERCANTILE BANK CORPORATION CONSOLIDATED BALANCE SHEETS (Unaudited) JUNE 30, DECEMBER 31, JUNE 30, 2015 2014 2014 ASSETS Cash and due from banks $ 44,811,000 $ 43,754,000 $ 58,730,000 Interest-bearing deposits 83,774,000 117,777,000 48,150,000 Federal funds sold 9,846,000 11,207,000 11,973,000 Total cash and cash equivalents 138,431,000 172,738,000 118,853,000 Securities available for sale 373,446,000 432,912,000 475,275,000 Federal Home Loan Bank stock 7,567,000 13,699,000 19,226,000 Loans 2,171,832,000 2,089,277,000 2,073,482,000 Allowance for loan losses ) ) ) Loans, net 2,155,271,000 2,069,236,000 2,052,626,000 Premises and equipment, net 47,902,000 48,812,000 49,003,000 Bank owned life insurance 58,409,000 57,861,000 55,693,000 Goodwill 49,473,000 49,473,000 50,870,000 Core deposit intangible 14,061,000 15,624,000 17,213,000 Other assets 31,384,000 33,024,000 40,523,000 Total assets $ 2,875,944,000 $ 2,893,379,000 $ 2,879,282,000 LIABILITIES AND SHAREHOLDERS' EQUITY Deposits: Noninterest-bearing $ 612,222,000 $ 558,738,000 $ 515,646,000 Interest-bearing 1,666,572,000 1,718,177,000 1,787,615,000 Total deposits 2,278,794,000 2,276,915,000 2,303,261,000 Securities sold under agreements to repurchase 152,081,000 167,569,000 124,108,000 Federal Home Loan Bank advances 48,000,000 54,022,000 57,044,000 Subordinated debentures 54,813,000 54,472,000 54,131,000 Accrued interest and other liabilities 13,285,000 12,263,000 24,600,000 Total liabilities 2,546,973,000 2,565,241,000 2,563,144,000 SHAREHOLDERS' EQUITY Common stock 310,136,000 317,904,000 318,452,000 Retained earnings 18,766,000 10,218,000 673,000 Accumulated other comprehensive income (loss) 69,000 16,000 ) Total shareholders' equity 328,971,000 328,138,000 316,138,000 Total liabilities and shareholders' equity $ 2,875,944,000 $ 2,893,379,000 $ 2,879,282,000 Mercantile Bank Corporation Second Quarter 2015 Results MERCANTILE BANK CORPORATION CONSOLIDATED REPORTS OF INCOME (Unaudited) THREE MONTHS ENDED THREE MONTHS ENDED SIX MONTHS ENDED SIX MONTHS ENDED June 30, 2015 June 30, 2014 June 30, 2015 June 30, 2014 INTEREST INCOME Loans, including fees $ 25,587,000 $ 16,657,000 $ 50,898,000 $ 28,756,000 Investment securities 2,012,000 1,767,000 4,234,000 3,184,000 Other interest-earning assets 64,000 58,000 120,000 130,000 Total interest income 27,663,000 18,482,000 55,252,000 32,070,000 INTEREST EXPENSE Deposits 1,775,000 2,272,000 3,675,000 4,307,000 Short-term borrowings 39,000 27,000 76,000 49,000 Federal Home Loan Bank advances 151,000 156,000 303,000 306,000 Other borrowed money 657,000 474,000 1,308,000 791,000 Total interest expense 2,622,000 2,929,000 5,362,000 5,453,000 Net interest income 25,041,000 15,553,000 49,890,000 26,617,000 Provision for loan losses ) Net interest income after provision for loan losses 25,641,000 16,253,000 50,890,000 29,217,000 NONINTEREST INCOME Service charges on accounts 812,000 522,000 1,582,000 887,000 Credit and debit card income 1,079,000 593,000 2,291,000 894,000 Mortgage banking income 999,000 349,000 1,687,000 412,000 Earnings on bank owned life insurance 262,000 282,000 548,000 581,000 Other income 869,000 542,000 1,607,000 1,020,000 Total noninterest income 4,021,000 2,288,000 7,715,000 3,794,000 NONINTEREST EXPENSE Salaries and benefits 11,074,000 7,037,000 21,158,000 12,267,000 Occupancy 1,479,000 914,000 3,052,000 1,626,000 Furniture and equipment 596,000 368,000 1,220,000 615,000 Data processing costs 1,872,000 1,123,000 3,642,000 2,021,000 FDIC insurance costs 483,000 224,000 960,000 401,000 Merger-related costs 0 3,453,000 0 3,830,000 Other expense 4,846,000 2,947,000 9,559,000 4,513,000 Total noninterest expense 20,350,000 16,066,000 39,591,000 25,273,000 Income before federal income tax expense 9,312,000 2,475,000 19,014,000 7,738,000 Federal income tax expense 2,754,000 966,000 5,810,000 2,649,000 Net Income $ 6,558,000 $ 1,509,000 $ 13,204,000 $ 5,089,000 Basic earnings per share $ 0.39 $ 0.13 $ 0.78 $ 0.50 Diluted earnings per share $ 0.39 $ 0.13 $ 0.78 $ 0.50 Average basic shares outstanding 16,767,393 11,406,908 16,852,002 10,080,242 Average diluted shares outstanding 16,803,846 11,427,353 16,887,702 10,091,515 Mercantile Bank Corporation Second Quarter 2015 Results MERCANTILE BANK CORPORATION CONSOLIDATED FINANCIAL HIGHLIGHTS (Unaudited) Quarterly Year-To-Date (dollars in thousands except per share data) 2nd Qtr 1st Qtr 4th Qtr 3rd Qtr 2nd Qtr EARNINGS Net interest income $ 25,041 24,849 25,173 25,989 15,553 49,890 26,617 Provision for loan losses $ ) ) 0 ) Noninterest income $ 4,021 3,694 3,333 2,899 2,288 7,715 3,794 Noninterest expense $ 20,350 19,241 19,596 20,741 16,066 39,591 25,273 Net income before federal income tax expense $ 9,312 9,702 8,910 8,547 2,475 19,014 7,738 Net income $ 6,558 6,646 6,293 5,947 1,509 13,204 5,089 Basic earnings per share $ 0.39 0.39 0.37 0.35 0.13 0.78 0.50 Diluted earnings per share $ 0.39 0.39 0.37 0.35 0.13 0.78 0.50 Average basic shares outstanding 16,767,393 16,937,630 16,919,559 16,852,050 11,406,908 16,852,002 10,080,242 Average diluted shares outstanding 16,803,846 16,978,591 16,965,665 16,900,924 11,427,353 16,887,702 10,091,515 PERFORMANCE RATIOS Return on average assets % Return on average equity % Net interest margin (fully tax-equivalent) % Efficiency ratio % Full-time equivalent employees YIELD ON ASSETS / COST OF FUNDS Yield on loans % Yield on securities % Yield on other interest-earning assets % Yield on total earning assets % Yield on total assets % Cost of deposits % Cost of borrowed funds % Cost of interest-bearing liabilities % Cost of funds (total earning assets) % Cost of funds (total assets) % PURCHASE ACCOUNTING ADJUSTMENTS Loan portfolio - increase interest income $ 1,494 1,416 1,507 1,175 512 2,910 512 Time deposits - reduce interest expense $ 587 588 588 588 196 1,175 196 FHLB advances - reduce interest expense $ 11 11 11 11 4 22 4 Trust preferred - increase interest expense $ 171 171 171 171 57 342 57 Core deposit intangible - increase overhead $ 768 794 794 794 265 1,562 265 CAPITAL Tangible equity to tangible assets % Tier 1 leverage capital ratio % Common equity risk-based capital ratio % % NA NA NA % NA Tier 1 risk-based capital ratio % Total risk-based capital ratio % Tier 1 capital $ 325,304 326,947 314,752 307,562 302,365 325,304 302,365 Tier 1 plus tier 2 capital $ 341,865 347,997 334,793 327,936 323,221 341,865 323,221 Total risk-weighted assets $ 2,509,001 2,473,399 2,319,404 2,335,589 2,308,746 2,509,001 2,308,746 Book value per common share $ 19.85 19.69 19.33 19.04 18.77 19.85 18.77 Tangible book value per common share $ 16.02 15.89 15.49 15.05 14.73 16.02 14.73 Cash dividend per common share $ 0.14 0.14 0.12 0.12 2.12 0.28 2.24 ASSET QUALITY Gross loan charge-offs $ 4,383 448 466 345 103 4,831 691 Recoveries $ 494 1,858 132 263 705 2,352 1,326 Net loan charge-offs (recoveries) $ 3,889 ) 334 82 ) 2,479 ) Net loan charge-offs to average loans % (0.27% ) % % (0.18% ) % (0.11% ) Allowance for loan losses $ 16,561 21,050 20,041 20,374 20,856 16,561 20,856 Allowance to originated loans % Nonperforming loans $ 8,103 26,267 29,434 6,071 5,741 8,103 5,741 Other real estate/repossessed assets $ 2,033 1,664 1,995 2,659 2,878 2,033 2,878 Nonperforming loans to total loans % Nonperforming assets to total assets % Quarterly Year-To-Date (dollars in thousands except per share data) 2nd Qtr 1st Qtr 4th Qtr 3rd Qtr 2nd Qtr NONPERFORMING ASSETS - COMPOSITION Residential real estate: Land development $ 380 383 413 436 463 380 463 Construction $ 0 0 0 0 22 0 22 Owner occupied / rental $ 3,316 3,224 4,951 5,252 4,867 3,316 4,867 Commercial real estate: Land development $ 184 197 209 222 327 184 327 Construction $ 0 0 0 0 0 0 0 Owner occupied $ 2,726 17,634 18,338 906 1,475 2,726 1,475 Non-owner occuiped $ 3,286 910 1,075 1,585 1,198 3,286 1,198 Non-real estate: Commercial assets $ 212 5,565 6,401 296 267 212 267 Consumer assets $ 32 18 42 33 0 32 0 Total nonperforming assets 10,136 27,931 31,429 8,730 8,619 10,136 8,619 NONPERFORMING ASSETS - RECON Beginning balance $ 27,931 31,429 8,730 8,619 8,692 31,429 9,569 Additions - originated loans $ 2,972 584 24,734 1,215 164 3,556 338 Merger-related activity $ 166 105 160 830 1,187 271 1,187 Return to performing status $ 0 (5 ) ) 0 0 (5 ) 0 Principal payments $ ) Sale proceeds $ ) Loan charge-offs $ ) ) ) 0 ) ) ) Valuation write-downs $ ) Ending balance $ 10,136 27,931 31,429 8,730 8,619 10,136 8,619 LOAN PORTFOLIO COMPOSITION Commercial: Commercial & industrial $ 622,073 587,675 550,629 541,805 538,791 622,073 538,791 Land development & construction $ 47,622 56,050 51,977 52,218 55,948 47,622 55,948 Owner occupied comm'l R/E $ 422,354 431,995 430,406 412,470 411,116 422,354 411,116 Non-owner occupied comm'l R/E $ 603,724 566,152 559,594 584,422 588,752 603,724 588,752 Multi-family & residential rental $ 124,658 117,477 122,772 95,649 93,939 124,658 93,939 Total commercial $ 1,820,431 1,759,349 1,715,378 1,686,564 1,688,546 1,820,431 1,688,546 Retail: 1-4 family mortgages $ 201,907 208,425 214,696 217,751 215,908 201,907 215,908 Home equity & other consumer $ 149,494 152,986 159,203 163,950 169,028 149,494 169,028 Total retail $ 351,401 361,411 373,899 381,701 384,936 351,401 384,936 Total loans $ 2,171,832 2,120,760 2,089,277 2,068,265 2,073,482 2,171,832 2,073,482 END OF PERIOD BALANCES Loans $ 2,171,832 2,120,760 2,089,277 2,068,265 2,073,482 2,171,832 2,073,482 Securities $ 381,013 427,392 446,611 473,235 494,501 381,013 494,501 Other interest-earning assets $ 93,620 106,146 128,984 82,545 60,123 93,620 60,123 Total earning assets (before allowance) $ 2,646,465 2,654,298 2,664,872 2,624,045 2,628,106 2,646,465 2,628,106 Total assets $ 2,875,944 2,877,184 2,893,379 2,863,104 2,879,282 2,875,944 2,879,282 Noninterest-bearing deposits $ 612,222 568,843 558,738 535,101 515,646 612,222 515,646 Interest-bearing deposits $ 1,666,572 1,710,681 1,718,177 1,736,607 1,787,615 1,666,572 1,787,615 Total deposits $ 2,278,794 2,279,524 2,276,915 2,271,708 2,303,261 2,278,794 2,303,261 Total borrowed funds $ 258,599 254,365 279,790 254,203 249,631 258,599 249,631 Total interest-bearing liabilities $ 1,925,171 1,965,046 1,997,967 1,990,810 2,037,246 1,925,171 2,037,246 Shareholders' equity $ 328,971 332,788 328,138 320,993 316,138 328,971 316,138 AVERAGE BALANCES Loans $ 2,147,040 2,119,464 2,085,844 2,075,087 1,377,986 2,133,329 1,219,670 Securities $ 404,311 440,380 459,920 484,345 267,273 422,246 207,549 Other interest-earning assets $ 89,357 87,620 109,128 66,207 89,741 88,493 93,209 Total earning assets (before allowance) $ 2,640,708 2,647,464 2,654,892 2,625,639 1,735,000 2,644,068 1,520,428 Total assets $ 2,865,427 2,873,032 2,889,475 2,862,349 1,882,618 2,869,863 1,653,632 Noninterest-bearing deposits $ 591,500 557,603 561,031 532,997 318,632 574,645 266,621 Interest-bearing deposits $ 1,681,437 1,723,684 1,736,242 1,757,162 1,169,863 1,702,444 1,031,052 Total deposits $ 2,272,937 2,281,287 2,297,273 2,290,159 1,488,495 2,277,089 1,297,673 Total borrowed funds $ 251,996 251,418 254,290 245,522 176,946 251,708 166,552 Total interest-bearing liabilities $ 1,933,433 1,975,102 1,990,532 2,002,685 1,346,809 1,954,152 1,197,604 Shareholders' equity $ 330,126 329,246 324,075 316,410 205,558 330,402 180,780
